DETAILED ACTION
This is a non-final Office action in response to communications received on 7/19/2019 as well as two preliminary amendments filed 7/19/2019 and 6/11/2020.  Claims 1-15 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings filed 7/19/2019 are acknowledged.
Foreign Priority/Provisional
Foreign priority is acknowledged.
Contradictory Preliminary Amendments 
The preliminary amendment filed 7/19/2019 has, for example, amended claim 3 so that it is only dependent upon claim 1 instead of claims 1 or 2.  However, the later filed preliminary amendment, filed 6/11/2020, does not appear to have accepted those amendments and instead has claim 3 again dependent upon claims 1 and 2.  Applicant should clarify which amendments they intend to make to the claims.

Claim Interpretation under 112, sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims elements “key-generating module”, “key-reading module”, “memory control module”, “receiving unit” “sending unit” and “address scrambling module” in this application do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (module) that is coupled with functional language (generating, controlling, scrambling, and reading) without reciting sufficient 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1-9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 4 is rejected because the claim terms in the algorithm “addr(0,n) <=> addr’(0,n’),n Є  (0,x), n’ Є (0,x’)” are undefined.  The Examiner recommends defining the meaning of the terms “n” and “x” and “addr ( ) .  Appropriate correction is required.
Claims 1-9 are rejected as indefinite because the elements “key-generating module”, “key-reading module”, “memory control module”, “receiving unit” “sending unit” and “address scrambling module” are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed functions.  While the Specification discloses that the modules and units may be coupled to memory (para. [0013]), it does not disclose the hardware for implementing the functionality of the modules/units.   As such, the Specification fails to explicitly disclose the hardware (i.e. corresponding structure) for performing the functionality of the modules/units.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bhargava (US 2018/0150389) in view of Walrath (US 2013/0205139).
Regarding claim 1, Bhargava discloses the limitations substantially as follows:
A storage apparatus for address scrambling (paras. [0027], [0039], [0051]: apparatus/electronic device for performing address scrambling), comprising: 
a memory; 
a key-generating module configured to generate a random key (paras. [0033], [0038]-[00402]: pseudo-random number generator for generating a random key); 
a non-volatile key memory configured to store the random key generated by the key-generating module (paras. [0033], [0039]-[0040], [0059]: non-volatile memory for storing random key/PUF generated by the pseudo-random number generator); 
a key-reading module configured to read the random key stored in the non-volatile key memory (paras. [0038]-[0040], [0063], [0065]: read circuit for reading the random key stored in the non-volatile memory); 
a memory control module configured to output an unscrambled address in data (paras. [0039]-[0042], [0047], [0051], Fig. 8: outputting/receiving from memory a given logical address (i.e. unscrambled address) with data generated from reading from memory)); and 
an address scrambling module communicatively coupled to the memory control module, the key-reading module, and the memory and configured to perform, according to the random key, scrambling processing on the unscrambled address to form a scrambled address, and to send the scrambled address to the memory (paras. [0039]-[0042], [0046], Fig. 5: address scrambler connected to memory for scrambling logical addresses using a randomly generated key to form a scrambled address and store the scrambled address).
Bhargava does not explicitly disclose the remaining limitations of claim 1 as follows:
a memory control module configured to output an unscrambled address in data generated by reading from or writing to the memory

a memory control module configured to output an unscrambled address in data generated by reading from or writing to the memory (paras. [0006]-[0009]: storage device controller for outputting data including scrambled addresses generated by reading from or writing to memory of the storage device); 
Walrath is combinable with Bhargava because both are from the same field of endeavor of scrambling addresses of memory.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Walrath’s method of outputting scrambled addresses by reading or writing from memory of the storage device with the system of Bhargava in order to reduce “the likelihood of a hacker being able to retrieve content of protected data in the storage device” (Walrath, para. [0010]).  

	Regarding claim 2, Bhargava and Walrath disclose the limitations of claim 1.
Bhargava discloses the limitations of claim 2 as follows:
	The apparatus according to claim 1, wherein the address scrambling module comprises: 
	a receiving unit configured to receive the random key and the unscrambled address outputted by the memory control module (paras. [0047], [0051], Fig. 5: address translation logic receives the random key and the logical address from memory); 
a scrambling unit having hardware components and configured to perform, according to the random key, scrambling processing on the unscrambled address to form a scrambled address (paras. [0039]-[0042], [0046], [0047], [0051], Fig. 5: scrambler performs address scrambling according to a random key on the logical address to form a scrambled physical address); and 
	a sending unit configured to send the scrambled address to the memory (para. [0051], Fig. 8: sending the physical address to be stored in a storage medium/memory).
	
Regarding claim 3, Bhargava and Walrath disclose the limitations of claim 1.
Bhargava discloses the limitations of claim 3 as follows:
	The apparatus according to claims 1 [[or 2]], wherein the address scrambling module further comprises: 
	an address mapping unit configured to create a correspondence between the unscrambled address and the scrambled address (paras. [0033]-[0034], [0039]-[0042]: address scrambler maps the logical memory address to the physical address by creating a one-to-one correspondence between a scrambled logical memory address and an unscrambled physical memory address).

	Regarding claim 4, Bhargava and Walrath disclose the limitations of claim 1.
Bhargava discloses the limitations of claim 4 as follows:
	The apparatus according to claim 3, wherein the address mapping unit is configured to [[creates]]create the correspondence according to the following mapping formula, a position specified by the unscrambled address being different from a position specified by the scrambled address:
	addr(0,n) <=> addr’(0,n’),n Є  (0,x), n’ Є (0,x’) (abstract, paras. [0033], [0039]-[0042]: mapping algorithm maps exclusively and one-to-one positions specified by logical memory addresses to physical memory addresses which are different and are written once during an on-period of a power cycle/interval)

	Regarding claim 5, Bhargava and Walrath disclose the limitations of claim 1.
Bhargava discloses the limitations of claim 5 as follows:
	The apparatus according to any one of claims 1[[-4]], wherein the key-generating module is a true random number generator, a pseudo random number generator, a Physically Unclonable Function [[(PUF)]], a hardware-based random number generating unit, or a software-based random number generating unit that generates a random key under the control of software (paras. [0040]-[0042]: scrambler comprises a pseudo-random number generator or PUF).

	Regarding claim 6, Bhargava and Walrath disclose the limitations of claim 1.
Walrath discloses the limitations of claim 6 as follows:
	The apparatus according to claim 4, wherein the key-generating module is configured to generate different random keys corresponding to different apparatuses (paras. [0032], [0038], [0047]: generating multiple different random keys for multiple different types of memory devices (i.e. different random keys correspond to different devices/apparatuses).
It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Walrath’s method of using different random keys for different apparatuses with the system of Bhargava so that a hacker that successfully hacks one of the random keys would be unable to access the addresses encrypted with the other different random keys.  

	Regarding claim 7, Bhargava and Walrath disclose the limitations of claim 1.
Bhargava discloses the limitations of claim 7 as follows:
	The apparatus according to claim 5 [[or 6]], wherein the random key generated by the key-generating module is written into the non-volatile key memory once or more for storage and the random key stored in the non-volatile key memory is unalterable (paras. [0033]-[0034]: random key is written into non-volatile memory once per power cycle or per specified number of power cycles).

Regarding claim 8, Bhargava and Walrath disclose the limitations of claim 1.
Bhargava and Walrath discloses the limitations of claim 8 as follows:
	The apparatus according to any one of claims 1[[-7]], wherein the memory control module is connected to the memory and is configured to output, to the memory, control logic data in generated sequential control logic (Bhargava, paras. [0030], [0047]: memory can be processed sequentially and comprises address translation logic and key update logic) for reading or writing an on-chip memory (Walrath, paras. [0032], [0036]-[0037]: memory controller for controlling processing for reading and writing to an on-chip memory device).
The same motivation to combine utilized in claim 1 is equally applicable to the instant claim.

	Regarding claim 9, Bhargava and Walrath disclose the limitations of claim 1.
Bhargava discloses the limitations of claim 9 as follows:
	The apparatus according to claim 8, wherein the key-reading module comprises: 
	a reading unit configured to read the random key stored in the non-volatile key memory; and a register configured to store the read random key (paras. [0039]-[0042], [0047], [0051]: reading the random key stored in the non-volatile key memory and storing the random key, which is read, in non-volatile memory).

	Regarding claim 10, Bhargava discloses the limitations substantially as follows:
A storage method for address scrambling, comprising: 
	generating a random key and writing the random key into a non-volatile key memory for storage (paras. [0033], [0039]-[0040], [0059], Fig. 8: generating a random key and storing the random key into non-volatile memory); 
	reading the random key stored in the non-volatile key memory and saving the random key(paras. [0038]-[0040], [0063], [0065]: read circuit for reading the random key stored in the non-volatile memory); 
	when generating data, outputting an unscrambled address (paras. [0039]-[0042], [0047], [0051], Fig. 8: outputting/receiving from memory a given logical address (i.e. unscrambled address) with data generated from reading from memory)); 
	performing scrambling processing on an unscrambled address for data generated from the memory to form a scrambled address (paras. [0039]-[0042], [0046], [0047], [0051], Fig. 5: scrambler performs address scrambling according to a random key on the logical address to form a scrambled physical address); and 
	sending the scrambled address to the memory (para. [0051], Fig. 8: sending the physical address to be stored in a storage medium/memory).
Bhargava does not explicitly disclose the remaining limitations of claim 10 as follows:
		when generating data while reading from or writing to a memory, outputting an unscrambled address; 
	performing scrambling processing on an unscrambled address for data generated while reading from or writing to the memory to form a scrambled address
However, in the same field of endeavor, Walrath discloses the remaining limitations of claim 10 as follows:
when generating data while reading from or writing to a memory, outputting an unscrambled address (paras. [0006]-[0009]: storage device controller for outputting data including scrambled addresses generated by reading from or writing to memory of the storage device); 
performing scrambling processing on an unscrambled address for data generated while reading from or writing to the memory to form a scrambled address (paras. [0006]-[0009]: storage device controller for outputting data including scrambled addresses generated by reading from or writing to memory of the storage device)
Walrath is combinable with Bhargava because both are from the same field of endeavor of scrambling addresses of memory.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Walrath’s method of outputting scrambled addresses by reading or writing from memory of the storage device with the system of Bhargava in order to reduce “the likelihood of a hacker being able to retrieve content of protected data in the storage device” (Walrath, para. [0010]).  

	Regarding claim 11, Bhargava and Walrath disclose the limitations of claim 10.
Bhargava discloses the limitations of claim 11 as follows:
	The method according to claim 10, wherein generating a random key and writing the random key into a non-volatile key memory for storage is performed when a storage apparatus is powered on for the first time (abstract, paras. [0034]-[0035]: generating a random key and writing the random key into non-volatile memory storage is performed when the electronically powered device/storage apparatus is powered on for the first time of the power cycle).

	Regarding claim 12, Bhargava and Walrath disclose the limitations of claim 10.
Bhargava discloses the limitations of claim 12 as follows:
The method according to claim 10, wherein reading the random key stored in the non-volatile key memory and saving the random key is performed when a system is reset (paras. [0034]-[0035]: reading the random key stored in non-volatile memory is performed when a request to access volatile memory is received and the random key is saved when a new power cycle is detected resetting the interval or a specified interval such as a power-down, number of power cycles, or at intervals during a power cycle). 

	Regarding claim 13, Bhargava and Walrath disclose the limitations of claim 10.
Bhargava discloses the limitations of claim 13 as follows:
	The method according to any one of claims 10[[-12]], wherein sending the scrambled address to the memory further comprises: 
	outputting, according to the scrambled address, the data to the memory (paras. [0047], [0051], Fig. 8: outputting the data including the scrambled physical address to the storage medium/memory).

	Regarding claim 14, Bhargava and Walrath disclose the limitations of claim 10.
Bhargava discloses the limitations of claim 14 as follows:
	The method according to any one of claims 10[[-13]], wherein performing scrambling processing further comprises:
	 controlling hardware components according to the random key to perform periodic scrambling processing on the unscrambled address to form a scrambled address (paras. [0035], [0039]-[0041], [0049]: scrambler is controlled by using the random key to perform scrambling of the unscrambled logical address to the scrambled physical address based on period intervals during an on-period of the power cycle (i.e. periodic scrambling)).

	Regarding claim 15, Bhargava discloses the limitations substantially as follows:
A computer-readable storage medium storing instructions that are executable by hardware of a computing system to cause the computing system to perform: 
	generating a random key and writing the random key into a non-volatile key memory for storage (paras. [0033], [0039]-[0040], [0059], Fig. 8: generating a random key and storing the random key into non-volatile memory); 
	reading the random key stored in the non-volatile key memory and saving the random key(paras. [0038]-[0040], [0063], [0065]: read circuit for reading the random key stored in the non-volatile memory); 
	when generating data, outputting an unscrambled address (paras. [0039]-[0042], [0047], [0051], Fig. 8: outputting/receiving from memory a given logical address (i.e. unscrambled address) with data generated from reading from memory)); 
	performing scrambling processing on an unscrambled address for data generated from the memory to form a scrambled address (paras. [0039]-[0042], [0046], [0047], [0051], Fig. 5: scrambler performs address scrambling according to a random key on the logical address to form a scrambled physical address); and 
	sending the scrambled address to the memory (para. [0051], Fig. 8: sending the physical address to be stored in a storage medium/memory).

		when generating data while reading from or writing to a memory, outputting an unscrambled address; 
	performing scrambling processing on an unscrambled address for data generated while reading from or writing to the memory to form a scrambled address
However, in the same field of endeavor, Walrath discloses the remaining limitations of claim 15 as follows:
when generating data while reading from or writing to a memory, outputting an unscrambled address (paras. [0006]-[0009]: storage device controller for outputting data including scrambled addresses generated by reading from or writing to memory of the storage device); 
performing scrambling processing on an unscrambled address for data generated while reading from or writing to the memory to form a scrambled address (paras. [0006]-[0009]: storage device controller for outputting data including scrambled addresses generated by reading from or writing to memory of the storage device)
Walrath is combinable with Bhargava because both are from the same field of endeavor of scrambling addresses of memory.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Walrath’s method of outputting scrambled addresses by reading or writing from memory of the storage device with the system of Bhargava in order to reduce “the likelihood of a hacker being able to retrieve content of protected data in the storage device” (Walrath, para. [0010]).  

Conclusion
For the above-stated reasons, claims 1-15 are rejected.
Prior art considered but not relied upon includes:
1) Van Der Sluis (US 2015/0234751) discloses reading addresses from memory, scrambling and encrypting the memory addresses and storing the addresses in memory; and
2) Lee (US 2012/144277) discloses scrambling addresses by row and storing the addresses in non-volatile memory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/SHARON S LYNCH/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        



.